DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 7/27/22.  Claim(s) 1, 12, and 18 has/have been amended and applicant states support can be found at instant specification [0011, 0012].  Therefore, Claims 1, 4, 8-12, 14, and 18 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 7/27/22, with respect to rejections under 35 USC 101 for claim(s) 1, 4, 8-12, 14, and 18 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-9.
The Examiner respectfully disagrees because there is no indication in the specification (see instant specification [0011-0013] ), that the remarks on pg 8 regarding reallocation is anything more than contract terms as noted by instant specification [0011] where the applicant’s reallocating resources is further defined by such an embodiment.  Thus while the remarks on pg 8 regarding reallocation at least imply that the reallocation is more than allocation determination and pricing information the instant specification merely shows reallocation is contract terms.
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 7/27/22, with respect to rejections under 35 USC 103 for claim(s) 1, 4, 8-12, 14, and 18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 4, 8-12, 14, and 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 12, and 18, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 12 and 18 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to allocation of resources in a collaborative supply chain.
The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: obtaining information pertaining to distributor inventory of one or more resources, wherein the one or more resources comprise one or more physical good;
obtaining inputs from two or more vendors of the one or more resources, wherein the inputs comprise contract information (i) pertaining to one or more multi-party contracts between the distributor and at least one of the two or more vendors related to at least a portion of the one or more resources and (ii) pertaining to one or more bilateral contracts among the two or more vendors related to at least a portion of the one or more resources, and wherein obtaining the inputs from the two or more vendors users comprises:
implementing an automated cryptographic secret sharing algorithm wherein the inputs from each of the two or more vendors are divided into multiple distinct portions, and wherein, for each of the two or more vendors, the multiple distinct portions are distributed across the other one or more vendors;
enabling verification, via the at least one blockchain network, of the information pertaining to distributor inventory of one or more resources by the two or more vendors, using one or more digital signatures provided by at least one supplier of the distributor;
protecting demand information, in the inputs, pertaining to each of the vendors from the other vendors;
automatically determining (i) an allocation of at least a portion of the one or more resources across the two or more vendors and (ii) pricing information for the allocation attributed to each of the two or more vendors, wherein said automatic determination comprises executing a multi-party computation among the distributor and the two or more vendors based at least in part on (a) analyzing the verified information pertaining to distributor inventor and the inputs from the two or more vendors, and (b) maintaining compliance with the contract information, wherein said executing the multi-party computation protocol comprises utilizing one or more max-min fairness techniques and one or more envy-freeness techniques, and carrying out a function, represented as an arithmetic circuit with multiple gates, on a gate-by-gate basis;
allocating the at least a portion of the one or more resources across the two or more vendors based at least in part on (i) the determined allocation and (ii) the pricing;
wherein the method is carried out by at least one.
Claim 12 and 18: the same analysis as claim(s) 1.
Dependent claim(s) 4, 8-11, and 14 add to or further define the abstract idea of claim(s) 1, 12, and 18 with further define obtaining inputs, inputs from and information pertaining to both the vendors and distributor.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the invention is directed to (see instant specification [0002-0003] ) placing orders via supply chain network using MPC (specifically max-min fairness, envy-freeness techniques, and gate-by-gate), verifying the participants of the orders.  The dependent claims further define the placing orders via supply chain network using MPC by: inputs used in the placing orders (claim(s) 4 & 14 and 8-11).
The additional elements unencompassed by the abstract idea include blockchain network, multi-party computation protocol, computing device (claim(s) 1, 12, 18), a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (claim(s) 12), a system comprising: a memory; and at least one processor operably coupled to the memory (claim(s) 18).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0063]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
Essentially are “Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”  See MPEP 2106.05(g).
Well-understood routine and conventional, activities include similar to the instant application claims which recites and sending and receiving data over network, and/or storing and retrieving information over network.  See MPEP 2106.05(d)(ii).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Regarding the independent claims there is no indication in the specification (see instant specification [0011-0013, 0016-0019] ), nor does Appellant direct to any indication, that the claimed use of 
a) blockchain (claim(s independent),
b) secret sharing algorithm, MPC, max-min fairness, envy-freeness, or gate by gate (claim(s) independent), or
c) verification using blockchain (claim(s) independent)
involves anything other than the application of known technique(s) (blockchain, secret sharing algorithm, MPC, max-min fairness, envy-freeness, gate by gate, or verification using blockchain).  Instead applicant merely states data security and privacy will be improved by using MPC mechanism that yields certain properties thus a computer is merely used to implement the use of known techniques (blockchain, secret sharing algorithm, MPC, max-min fairness, envy-freeness, gate by gate, or verification using blockchain), see MPEP 2106.05(f).
Regarding the independent claims and depends claim(s) 4 & 14 and 8-11 the obtaining and outputting steps (including further defining inputs of outputting) are extra-solution activity, see MPEP 2106.05(g).  A further analysis (re-analysis) yields independent claims and depends claim(s) 4 & 14 and 8-11 the obtaining and outputting steps (including further defining inputs of outputting) are well-understood routine and conventional, see MPEP 2106.05(d)(ii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 4, 8-12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatchell (US 2020/0065761 A1) in view of Leonard et al. (US 2018/0300741 A1), Goel et al., published December 14, 2018 (reference U on the Notice of References Cited), Elad et al. (US 7,512,558 B1), Asharov et al. (WO 2021050088 A1), Avestimehr et al. (US 2020/0387777 A1), and Mohammad (US 2020/0074389 A1).

Regarding claim 1, 12, and 18 (currently amended), Tatchell teaches a computer-implemented method comprising:
obtaining, via at least one blockchain network, information pertaining to distributor inventory of one or more resources, wherein the one or more resources comprise one or more physical good;
obtaining, via the at least one blockchain network, inputs from two or more vendors of the one or more resources, wherein the inputs comprise contract information (i) pertaining to one or more multi-party contracts between the distributor and at least one of the two or more vendors related to at least a portion of the one or more resources and (ii) pertaining to one or more bilateral contracts among the two or more vendors related to at least a portion of the one or more resources, and wherein obtaining the inputs from the two or more vendors comprises: data [for the limitations above, see at least [0016, 0047-0052, 0240] each party of the supply chain for the blockchain contract provides information via computers including good requested by buyer and fulfillment requirements of suppliers; [0197-0198] supplier means any seller including distributor and buyer means any buyer including distributor; [0298] specific contract information; [0008] types of goods;
[0197-0198, 0218, 0220] multi party contract with tiers thus bilateral contracts in each tier, where one tier can be end buyer (vendor) and a seller (another vendor) and other tier can be buyer (another vendor) and seller (distributor) “multi party, multi-tiered contract which includes all parties” that “enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled”];
enabling verification, via the at least one blockchain network, of the information pertaining to distributor inventory of one or more resources by the two or more vendors, using one or more digital signatures provided by at least one supplier of the distributor [see at least [0197-0198, 0218, 0220] multi party contract with tiers “multi party, multi-tiered contract which includes all parties” that “enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled”;
[0076-0079, 0089, 0028, 0216, 0215] verify for any party of multiple parties, the inventory of a seller based on another seller (such as a seller to a distributor) “wherein the certificate's details comprise any of the following attributes: …” and “viii. receive a statement of fulfillment with digital signature from each of the supplier computers upon fulfillment of the terms-of-contract by each the supplier” and “A reliable, immutable, shared record of transaction activity may be recorded on the distributed ledger so that an accurate view of the smart contract's transaction activity may be tracked. … The blockchain event system is used to notify relevant parties of a new blockchain transaction which may be of interest.” and “multiple parties working together will have an unprecedented view of partnerships commerce”; [0197-0198] supplier means any seller including distributor and buyer means any buyer including distributor];
protecting information, in the inputs, pertaining to each of the vendors from the other vendors [see at least [0219-0220, 0222] terms for parties of the contract of are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier); [0215, 0220, 0292] using a distributed ledger to protect sensitive information from other users]; and
automatically determining (i) an allocation of at least a portion of the one or more resources across the two or more vendors and (ii) pricing information for the allocation attributed to each of the two or more vendors, wherein said automatic determination comprises executing a security protocol among the distributor and the two or more vendors based at least in part on (a) analyzing the verified information pertaining to distributor inventory and the inputs from the two or more vendors, and (b) maintaining compliance with the contract information;
allocating the at least a portion of the one or more resources across the two or more vendors based at least in part on (i) the determined allocation and (ii) the pricing information;
wherein the method is carried out by at least one computing device [for the limitations above, see at least [0218-0220, 0222] terms for parties of the contract are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier); [0215, 0220] the visible terms in the smart contract protects sensitive information for multi parties (implying a multi-party computation protocol) based on {see automatically determining limitation for (a) and (b) } (a) inputs from the parties and (b) inputs including sensitivity information;
[0289] sending a copy of the finished contract to the parties of the contract; [0032, 0045] confirmation of delivery (allocation) of resources;
[0015, 0240] a computer implemented system for blockchain].

Tatchel teaches a security protocal and implies but doesn’t/don’t explicitly teach however Leonard discloses executing a multi-party computation protocol, wherein said executing the multi-party computation protocol comprises utilizing correctness and fairness [see at least [0054-0055, 0089-0091] for bid platform in a blockchain/distributed ledger network using MPC to maintain sensitive data via computation correctness and fairness].
It would have been obvious to one of ordinary still in the art to include in the blockchain system of Tatchel the ability to use a blockchain system executing a multi-party computation protocol as taught by Leonard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Tatchel in view of Leonard teaches a multi-party computation protocol of blockchain which uses correct and fairness computations but doesn’t/don’t explicitly teach the specifics of the fairness techniques however Goel discloses
wherein said executing the blockchain network comprises utilizing one or more max-min fairness techniques [see at least [pg. 2 1st para] blockchain platform which uses fair queuing strategy (a type of max-min fairness technique) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tatchel in view of Leonard with Goel to include the limitation(s) above as disclosed by Goel.  Doing so would provide an improved blockchain system by a) further defining correctness and fairness of Tatchel in view of Leonard and b) “support[ing] multiple priority classes for differentiated service for transactions. This permits transactions of higher business importance to be scheduled and processed faster by the blockchain, irrespective of lower priority transactions that may have flooded the network.” [see at least Goel [pg. 2 1st para] ].
It would have been obvious to one of ordinary still in the art to include in the blockchain system executing a multi-party computation protocol comprises utilizing one or more fairness techniques of Tatchel in view of Leonard the ability to use a blockchain system using fair queuing strategy (a type of max-min fairness technique) as taught by Goel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Tatchel in view of Leonard and Goel teaches a multi-party computation protocol of blockchain which uses correct and fairness computations including one or more max-min fairness techniques but doesn’t/don’t explicitly teach however Elad discloses
bid matching comprises utilizing one or more envy-freeness techniques [see at least abstract and [col 4 ln 45-58, col 5 ln 5-29, col 16 ln 42-67] “a fair-division procedure to promote an “envy-free” ” (envy-free technique is a fair division {fairness} technique/procedure) in a bid matching system (bid matching system like Tatchel) which “provides a computable basis for fair allocation and distribution, and that such a computation of fair allocation is an attractive feature for a market”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tatchel in view of Leonard and Goel with Elad to include the limitation(s) above as disclosed by Elad.  Doing so would provide an improved blockchain system (bid system) by a) further defining correctness and fairness of Tatchel in view of Leonard and b) “discloses[ing] how use of excess value provides a computable basis for fair allocation and distribution, and that such a computation of fair allocation is an attractive feature for a market..” [see at least Elad abstract and [col 4 ln 45-58, col 5 ln 5-29, col 16 ln 42-67] ].

Tatchel in view of Leonard, Goel, and Elad a multi-party computation protocol of blockchain which uses correct and fairness computations including one or more max-min fairness techniques and one or more envy-freeness techniques but doesn’t/don’t explicitly teach however Asharov discloses
wherein said executing the multi-party computation protocol comprises carrying out a function, represented as an arithmetic circuit with multiple gates, on a gate-by-gate basis [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0018-0019],
then see at least [0097] matching function via secure Multi-Party Computation (MPC) protocol; [00102] many MPC protocols follow the same typical gate- by-gate design paradigm: After agreeing on the function f to be computed, the parties agree on a (binary or arithmetic) circuit C that computes the function f.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tatchel in view of Leonard, Goel, and Elad with Asharov to include the limitation(s) above as disclosed by Asharov.  Doing so would provide an improved blockchain system (bid system) by a) further defining correctness and fairness of Tatchel in view of Leonard.
It would have been obvious to one of ordinary still in the art to include in the blockchain system of Tatchel in view of Leonard, Goel, and Elad the ability to use multi-party computation protocol comprises carrying out a function, represented as an arithmetic circuit with multiple gates, on a gate-by-gate basis as taught by Asharov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Tatchel in view of Leonard, Goel, Elad, and Asharov teaches a multi-party computation protocol of blockchain which uses correct and fairness computations including one or more max-min fairness techniques but doesn’t/don’t explicitly teach the specifics of how inputted data from users is handled in relation to MPC however Avestimehr discloses
, and wherein obtaining the inputs from the two or more users comprises:
implementing an automated cryptographic secret sharing algorithm wherein the inputs from each of the two or more users are divided into multiple distinct portions, and wherein, for each of the two or more users, the multiple distinct portions are distributed across the other one or more users [for the limitations above,
the limitation(s) is/are interpreted based on broadest reasonable interpretation of instant specification [0019],
then see at least [0334] (provisional 62/857,379 [0060-0065]) secret sharing inputs methods including Shamir; [0005-0007] (provisional 62/857,379 [0005-0007]) benefits of Shamir].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tatchel in view of Leonard, Goel, Elad, and Asharov with Avestimehr to include the limitation(s) above as disclosed by Avestimehr.  Doing so would provide an improved blockchain system because “The key idea of LCC is to encode the input dataset using the well-known Lagrange polynomial, in order to create computational redundancy in a novel coded form across the workers. This redundancy can then be exploited to provide resiliency to stragglers, security against malicious servers, and privacy of the dataset” and “the optimal tradeoff between resiliency, security, and privacy, i.e., in terms of tolerating the maximum number of stragglers and adversaries, and providing data privacy against the maximum number of colluding workers” [see at least Avestimehr [0005-0007] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Tatchel in view of Leonard, Goel, Elad, and Asharov and b) Avestimehr and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Tatchel in view of Leonard, Goel, Elad, Asharov, and Avestimehr teaches a multi-party computation protocol of blockchain based on user input but doesn’t/don’t explicitly teach all user inputs however Mohammad discloses
demand information, in the inputs, [see at least [0026-0027] “. The method 300 may then proceed by finding 306 a match between the purchase request and vendor of the desired product and generating 308 a data representation of a contract between the buying entity and the vendor of the match. … In some embodiments of the method 300, finding 306 the match includes identifying a closest match based on a closest match algorithm.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tatchel in view of Leonard, Goel, Elad, Asharov, and Avestimehr with Mohammad to include the limitation(s) above as disclosed by Mohammad.  Doing so would provide an improved blockchain system because the sensitive protected information is defined as demand information and this would ensure both the transparency goal and privacy goal of Tatchel is maintained by showing the agreement made and not necessarily the request made prior to the agreement.
Furthermore, all of the claimed elements were known in the prior arts of a) Tatchel in view of Leonard, Goel, Elad, Asharov, and Avestimehr and b) Mohammad and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4 and 14, modified Tatchell teaches the computer-implemented method of claim 1,
and Tatchell teaches wherein said obtaining the inputs from the two or more vendors comprises protecting sensitive information, in the inputs, pertaining to each of the vendors from the other vendors [see at least [0016, 0047-0052] each party of the supply chain for the contract provides information via computers; [0298] specific contract information; [0219-0220, 0222] terms for parties of the contract of are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier); [0215, 0220] using a distributed ledger to protect sensitive information for multi parties (implying a multi-party computation protocol) ].

Regarding claim 8, modified Tatchell teaches the computer- implemented method of claim 1,
and Tatchell teaches wherein the inputs from the two or more vendors comprise vendor-specific preferences pertaining to quantities of the one or more resources [see at least [0016, 0047-0052] each party of the supply chain for the contract provides information via computers; [0197-0198] supplier means any seller including distributor and buyer means any buyer including distributor; [0220, 0298] specific contract information including product: “price, quality, etc” and “product identifier(s), currency, price(s), and/ or quantiti(es) of product”; [0219-0220, 0222] terms for parties of the contract of are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier);
[0197-0198, 0218] multi party contract with tiers thus bilateral contracts in each tier, where one tier can be end buyer (vendor) and a seller (another vendor) and other tier can be buyer (another vendor) and seller (distributor) “multi party, multi-tiered contract which includes all parties” that “enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled”].

Regarding claim 9, modified Tatchell teaches the computer- implemented method of claim 1,
and Tatchell teaches wherein the inputs from the two or more vendors comprise vendor-specific preferences pertaining to at least one indicator of quality attributed to the one or more resources [see at least [0016, 0047-0052] each party of the supply chain for the contract provides information via computers; [0197-0198] supplier means any seller including distributor and buyer means any buyer including distributor; [0220, 0298] specific contract information including product: “price, quality, etc” and “product identifier(s), currency, price(s), and/ or quantiti(es) of product”; [0219-0220, 0222] terms for parties of the contract of are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier);
[0197-0198, 0218] multi party contract with tiers thus bilateral contracts in each tier, where one tier can be end buyer (vendor) and a seller (another vendor) and other tier can be buyer (another vendor) and seller (distributor) “multi party, multi-tiered contract which includes all parties” that “enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled”].

Regarding claim 10, modified Tatchell teaches the computer- implemented method of claim 1,
and Tatchell teaches wherein the information pertaining to distributor inventory of one or more resources comprises the quantity of the one or more resources [see at least [0016, 0047-0052] each party of the supply chain for the contract provides information via computers; [0197-0198] supplier means any seller including distributor and buyer means any buyer including distributor; [0220, 0298] specific contract information including product: “price, quality, etc” and “product identifier(s), currency, price(s), and/ or quantiti(es) of product”; [0219-0220, 0222] terms for parties of the contract of are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier);
[0197-0198, 0218] multi party contract with tiers thus bilateral contracts in each tier, where one tier can be end buyer (vendor) and a seller (another vendor) and other tier can be buyer (another vendor) and seller (distributor) “multi party, multi-tiered contract which includes all parties” that “enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled”].

Regarding claim 11, modified Tatchell teaches the computer- implemented method of claim 1,
and Tatchell teaches wherein the information pertaining to distributor inventory of one or more resources comprises at least one indicator of quality of the distributor inventory of the one or more resources [see at least [0016, 0047-0052] each party of the supply chain for the contract provides information via computers; [0197-0198] supplier means any seller including distributor and buyer means any buyer including distributor; [0220, 0298] specific contract information including product: “price, quality, etc” and “product identifier(s), currency, price(s), and/ or quantiti(es) of product”; [0219-0220, 0222] terms for parties of the contract of are determined and most parties terms are visible including obligations (multi-tier thus bilateral contracts per tier);
[0197-0198, 0218] multi party contract with tiers thus bilateral contracts in each tier, where one tier can be end buyer (vendor) and a seller (another vendor) and other tier can be buyer (another vendor) and seller (distributor) “multi party, multi-tiered contract which includes all parties” that “enables sellers to receive immediate settlement of their receivables subject to their own responsibility towards contract conditions being fulfilled”].



Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624